Title: To Alexander Hamilton from Daniel Jackson, 20 July 1799
From: Jackson, Daniel
To: Hamilton, Alexander


          
            Sir,
            Watertown 20th. July 1799.
          
          I have received yours of the 1st of July—
          The departments of the Navy shall all be seperate, from that of the Garrison—
          I will give orders according to your directions, respecting the Hospitals—I think there will be wanted a similar Hospital, & Laboratory at Newport, as at Castle William.
          You will see by my former Returns, there were four old Barraks, within the Works, which were all to be removed to make room for the new fortifications. Two are appropriated for the Navy, and two I have taken down, and lengthen’d out the one that was 90, to 105 feet, the length of the   other that was outside of the works. This I have done with my Artificers and men, and with but a little  expence, for some Lime,   Boards, Nails &c, and which was absolutely necessary for the health of the Soldiers. If this meets with your approbation I wish you to give directions to have the Contractors account allowed at the War Office for 324 40/100 Dollars, which is all the expence that occur’d in making the new addition.
          I enclose you my Account current, and another to William Simmins Esqur. War Depart. My expences to Salem, Cape Ann—and Mablehead and to Newport will not be allowed at the War Office without your approbation, and what I have Charged is not more than one half of my real expences. 
          Major Tousard wishes me to postpone taking   a plan of the Works at Castle William, untill he forwards you on a   plan of the Old, and the intended new addition.
          My intentions in mentioning the Prison, was to make arrangements for the receptions of those Prisoners taken by the Navy, but the more I think of that plan, I am  led to believe it would not be politic  for to have many Prisoners confined  on the Garrisons. I have now at Castle William 7 French Prisoners confined, that were taken from the Ship Constitution; but to have a large number is very inconvenient, for I have my doubts, whether a Small number of unprincipled Beings, will not attend to corrupt the morals of the Soldiers.
          I do not know what the price of Timber is at Rhode Island; but I think with what Labor may be done with our own Artificers & Soldiers,  that one thousand Dollars, will be sufficient to erect a Building 40 by 20 feet for a Laboratory, and one for a Hospital of different dementions. At Castle William, I think 300 Dollars will be sufficient to move one of the Buildings mentioned, and have it fixed up Separate for Laboratory’s, for the  use of the Navy and Garrison. It is contemplated that the above Statement will answer for both purposes at Newport.
          I am Sir yours with the greatest Respect
          
            Danl. Jackson
          
          Majr General A Hamilton New York
        